Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the DIV application No. 17/715,067 filed on June 04, 2021.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
	The suggested title of the invention recited as “Manufacturing Method of Radiofrequency Device Including Mold Compound Layer”.

Claim Objections
6.	Claim 10 is objected to because of the following informalities:
The following quoted claims to be recited as follows to make clarifications and avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined/crossed out:
	Claim 10. (As amended) The manufacturing method of the RF device according to claim 1, wherein a substrate is located on the second side of the buried insulation layer during the step of forming the mold compound layer, and the substrate is removed before the step of forming the contact structure.

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 3-4, 6-10 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being anticipated by Kim et al. (2017/0117358 A1).
Regarding independent claim 1, Kim et al. teaches a manufacturing method of a radiofrequency (RF) device (Figs. 5A-5D, 6A-6C), comprising:
forming a transistor (508/504/506/522, Fig. 6C) on a first side of a buried insulation layer (see annotated figure below);
forming an interlayer dielectric layer (see annotated figure below) on the first side of the buried insulation layer (see the annotated figure below), wherein the interlayer dielectric layer covers the transistor (508/504/506/522);
forming a mold compound layer (516, para [0051]) on the interlayer dielectric layer (see annotated figure below);
forming a contact structure (610, para [0060]) penetrating the buried insulation layer (see figure below) and electrically connected with the transistor (508/504/506/522) after forming the mold compound layer (516, see Figs. 5B, 6C); and
forming a connection bump (616, para [0060], see Fig. 6C) on a second side of the buried insulation layer (see figure below), wherein the connection bump (616) is electrically connected with the contact structure (610), and the second side (bottom side) is opposite to the first side (upper side) in a thickness direction of the buried insulation layer.

    PNG
    media_image1.png
    542
    530
    media_image1.png
    Greyscale

Regarding claim 3, Kim et al. teaches wherein (Fig. 5B), further comprising: 
performing a planarization process (ground or polished, para [0051]) to the mold compound layer (516, see Fig. 5B) before the step of forming the contact structure (610, see Fig. 6C).
Regarding claim 4, Kim et al. teaches wherein (Fig. 5B), the mold compound layer (516) comprises a polymer-based material, a resin-based material (molding resin, para [0051]), an epoxy material, or benzocyclobutene.
Regarding claim 6, Kim et al. teaches wherein (Figs. 5A-5B), further comprising:
forming an interconnection structure (see the annotated figure in claim 1) in the interlayer dielectric layer (see the annotated figure in claim 1) before the step of forming the mold compound layer (516, see Fig. 5A), wherein the interconnection structure is electrically connected with the transistor (508/504/506/522), and the contact structure (610, see Fig. 6C) is electrically connected with the transistor (508/504/506/522) via the interconnection structure (see figure in claim 1).
Regarding claim 7, Kim et al. teaches wherein (Fig. 6C), further comprising:
forming an isolation structure (600 polyimide, para [0056]) on the first side of the buried insulation layer, the isolation structure (600) surrounding a part of the transistor (508/504/506/522), wherein the contact structure (610) further penetrates the isolation structure (600) for being electrically connected with the interconnection structure (see figure in claim 1).
Regarding claim 8, Kim et al. teaches wherein (Fig. 6C), the contact structure (610) directly contacts the transistor (508/504/506/522).
Regarding claim 9, Kim et al. teaches wherein (Fig. 6C), further comprising:
forming a conductive layer (see the annotated figure in claim 1) on the second side (bottom side) of the buried insulation layer (see the figure in claim 1), wherein the connection bump (616) is formed on the conductive layer (see figure in claim 1), and the connection bump (616) is electrically connected with the contact structure (610) via the conductive layer (see figure in claim 1).
Regarding claim 10, Kim et al. teaches wherein (Fig. 5A), a substrate (502, para [0049]) is located on the second side (bottom side) of the buried insulation layer (see figure in claim 1) during the step of forming the mold compound layer (516, see Fig. 5B), and the substrate (502) is removed (thinned by grinding, para [0052], see Fig. 5C) before the step of forming the contact structure (610, see Fig. 6C).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2017/0117358 A1) as applied to claim 1 above, and further in view of Fukui et al. (2014/0356544 A1).
Regarding claim 2, Kim et al. teaches all of the limitations of claim 1 from which this claim depends.
Kim et al. is explicitly silent of disclosing wherein, the step of forming the mold compound layer comprises a coating process.
Fukui et al. teaches wherein, the step of forming the mold compound layer comprises a coating process (see claim 5).
It would have been obvious to one of ordinary skill in the art that the resin molded layer formed by the coating process as taught by Fukui et al. which is known and obvious technique for material deposition. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
 Regarding claim 5, Kim et al. teaches all of the limitations of claim 1 from which this claim depends.
Kim et al. is explicitly silent of disclosing wherein, a resistivity of the mold compound layer is greater than 20,000 ohm-cm.
Fukui et al. teaches wherein, a resistivity of the resin molded body layer is greater than 20,000 ohm-cm (1x103 OMEGA.cm to 1x105 OMEGA.cm, i.e. 1,000 Ω-cm to 100,000 Ω-cm, which overlaps the claimed range) (see claim 2).
It would have been obvious to select the claimed resistivity of the mold compound layer within the quoted range to optimize the result effective variable, in order to improve the device coating performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen resistivity of the mold compound layer or upon another variable recited in a claim, the Applicant must show that the chosen resistivity is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819